DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the split mechanism includes: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height, and based on the determination that the CU width is greater than the max TU width and the CU height is less than or equal to the max TU height, determine not to split the CU when a height of a TU is not smaller than the max TU height and a width of a TU is not smaller than the max TU width.”  Because the claim recites two conditions that are different, It is not clear which condition triggers the determination of not to split the CU.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 10, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,661,347 B2) in view of Jin et al. (US 2018/0070105 A1).
Consider claim 1, Lee teaches a method implemented in an encoder, the method comprising: selecting, by a processor, a split mechanism (Operations by the transformation-unit determining unit 11 and the output unit 13 of the video encoding apparatus 10 may be cooperatively controlled by a video encoding processor, a central processor, a graphic processor, or the like. In order to encode a current picture of an input video, the video encoding apparatus 10 splits the current picture into data units having a predetermined size and then performs encoding for each of the data units.  Col. 5, lines 52-60.  See also Abstract) to split a coding unit (CU) into sub-CUs (a prediction unit of the fourth coding unit 640 having the size of 8x8 and the depth of 3 may be split into partitions included in the fourth coding unit 640, i.e., a partition having  for application of one or more transform units (TUs) (the video encoding apparatus 100 and a video decoding apparatus 200 encode and decode, respectively, an image according to coding units having sizes smaller than or equal to a maximum coding unit for each maximum coding unit. Sizes of transformation units for transformation during encoding may be selected based on data units that are not larger than a corresponding coding unit.  Col. 34, lines 1-7), the selection of the split mechanism (A maximum depth and a maximum size of a coding unit, which limit the total number of times a height and a width of the maximum coding unit are hierarchically split may be predetermined.  Col. 22, lines 21-25) based on comparing a CU width to a max TU width and comparing a CU height to a max TU height (when a current coding unit has a size of 64x64, a maximum transformation unit has a size of 32x32, 35 and transformation-unit split information is 0, a transformation unit may be set to have a size of 32x32. When the current encoding unit has a size of 64x64, the maximum transformation unit has a size of 32x32, and the transformation-unit split information is I, the transformation unit 40 may be set to have a size of 16xl6. When the current encoding unit has a size of 64x64, the maximum transformation unit has a size of32x32, and the transformation-unit split information is 2, the transformation unit may be set to ; applying, by the processor, the split mechanism to the CU to obtain sub-CUs (when the maximum split information of a transformation unit is defined as 'MaxTransformSizeindex', the size of the minimum transformation unit is defined as 'MinTransformSize', and the size of a transformation unit when the transformation-unit split information is 0 is defined as 'RootTuSize' , a minimum transformation unit size possible at a current coding unit, ' CurrMinTuSize', may be defined as the following relationship Equation (3): CurrMinTuSize~max(MinTransformSize,RootTuSize/(2'MaxTransformSizelndex)).  In comparison with the minimum transformation unit size possible at a current coding unit, 'CurrMinTuSize', the transformation unit size when the TU size flag is 0, 'RootTuSize', may represent a maximum transformation unit size that can be employed by a system. In other words, according to the relationship Equation (3), since ' RootTuSize/(2'MaxTransformSizeindex)' denotes a transformation unit size obtained by splitting the transformation unit size when the transformation-unit split information is 0, 'RootTuSize', by a number of times corresponding to the maximum split information of a transformation unit, and ' MinTransformSize' denotes a minimum transformation unit size, a smaller size from among the two sizes may be the minimum transformation unit size possible at the current coding unit,' CurrMinTuSize'.  Col. 39, lines 57 – col. 40, line 15.); determining, by the processor, a residual of one of the sub-CUs (The transformation-unit determining unit 11 generates residual data by performing the inter prediction or the intra prediction on the current region, and performs transformation with respect to the residual data based on a transformation unit determined by the transformation-unit determining unit 11, so that the transformation-unit determining unit the residual data for each partition for prediction of the current region is re-split by using the transformation unit determined by the transformation-unit determining unit 11, so that transformation may be performed on the residual data for each of the transformation units.  Col. 7, lines 14-27); applying the TUs to transform the residual of the CU based on results of the split mechanism (The transformation-unit determining unit 11 generates residual data by performing the inter prediction or the intra prediction on the current region, and performs transformation with respect to the residual data based on a transformation unit determined by the transformation-unit determining unit 11, so that the transformation-unit determining unit 11 encodes the current region. That is, the residual data for each partition for prediction of the current region is re-split by using the transformation unit determined by the transformation-unit determining unit 11, so that transformation may be performed on the residual data for each of the transformation units.  Col. 7, lines 16-27 and Fig. 1); and encoding, by the processor, a transformed residual for the CU into a bitstream (The transformation-unit determining unit 11 generates residual data by performing the inter prediction or the intra prediction on the current region, and performs transformation with respect to the residual data based on a transformation unit determined by the transformation-unit determining unit 11, so that the transformation-unit determining unit 11 encodes the current region. That is, the residual data for each partition for prediction of the current region is re-split by using the transformation unit determined by the transformation-unit determining unit 11, so that transformation may be performed on the residual data for each of the transformation units.  Col. 7, lines 16-27 and Fig. 1. The output unit 13 may output a bitstream including encoded data of the current region, 
However, Lee does not explicitly teach the residual including a difference between sample values for the sub-CU and prediction samples for the sub-CU.
Jin teaches the residual including a difference between sample values for the sub-CU and prediction samples for the sub-CU (Video encoder 20 may generate one or more residual blocks for the CU. For instance, video encoder 20 may generate a luma residual block for the CU. Each sample in the CU's luma residual block indicates a difference between a luma sample in one of the CU's predictive luma blocks and a corresponding sample in the CU's original luma coding block. In addition, video encoder 20 may generate a Cb residual block for the CU. Each sample in the Cb residual block of a CU may indicate a difference between a Cb sample in one of the CU's predictive Cb blocks and a corresponding sample in the CU's original Cb coding block. Video encoder 20 may also generate a Cr residual block for the CU. Each sample in the CU's Cr residual block may indicate a difference between a Cr sample in one of the CU's predictive Cr blocks and a corresponding sample in the CU' s original Cr coding block.  [0059].   Residual generation unit 102 may generate, based on the coding blocks (e.g., luma, Cb and Cr coding blocks) for a CU and the selected predictive blocks (e.g., predictive luma, Cb and Cr blocks) for the PUs of the CU, residual blocks (e.g., luma, Cb and Cr residual blocks) for the CU. For instance, residual generation unit 102 may generate the residual blocks of the CU such that each sample in the residual blocks has a value equal to a difference between a sample in a coding block of the CU and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including the residual including a difference between sample values for the sub-CU and the prediction samples for the sub-CU because such incorporation would enable further compression by transforming the residual data from pixel domain to a transform domain, resulting in residual transform coefficients, which may then be quantized.  [0004].
Consider claim 2, Lee teaches the split mechanism includes: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height, and based on the determination that the CU width is greater than the max TU width and the CU height is less than or equal to the max TU height, determine not to split the CU when a height of a TU is not smaller than the max TU height and a width of a TU is not smaller than the max TU width (Because the scope of claim 2 is unclear as explained above, for the purposes of examination, claim 2 will be interpreted as: “when determining a CU width is greater than a max TU width and the CU height is less than or equal to the max TU height, the CU will not be split.”  With respect to the current region 40 of FIG. 4, the transformation may be performed by using only 4 transformation units at the zero level and 16 transformation units at the first level, based on the maximum total number of splits or the maximum split level of the transformation unit.  Col. 15, line 66 – col. 16, line 4 and Fig. 4. Referring to FIG. 7, partitions 71a and 71b of which widths are asymmetrically split may be determined with respect to a 4Mx4M-size region 70. That is, the Mx4M-size 
Consider claim 6, Lee teaches sub-CU splits made perpendicular to the CU width do not further split sub-CU splits made perpendicular to the CU height (the partition types include partitioning CU 802 into 806.  Fig. 20 and col. 34, lines 27-38) and vice versa (CU 802 is partitioned into 804.  Fig. 20 and col. 34, lines 27-38).
Consider claim 8, Lee teaches selecting an intra-prediction mode to encode each sub-CU of the CU (The transformation-unit determining unit 11 generates residual data by performing the inter prediction or the intra prediction on the current region, and performs transformation with respect to the residual data based on a transformation unit determined by the transformation-unit determining unit 11, so that the transformation-unit determining unit 11 encodes the current region. That is, the residual data for each partition for prediction of the current region is re-split by using the transformation unit determined by the transformation- unit determining unit 11, so that transformation may be performed on the residual data for each of the transformation units.  Col. 7, lines 16-27), wherein applying the TUs to transform the residual of the sub-CUs of the CU based on results of the split mechanism includes applying the TUs in an order based on the intra-prediction mode (The transformation-unit determining unit 11 may determine transformation units in a tree structure for transformation of the current region. The transformation units in a tree structure include final transformation units that are determined to output a transformation result and that are determined from among transformation units in the current region. In order to determine the transformation units in a tree structure, the transformation-unit determining unit 11 may generate transformation units at a lower level by repeatedly splitting at least one of a height and a width of a predetermined transformation unit from among the transformation units in the current region the transformation-unit determining unit 11 may determine whether to split each of the transformation units into transformation units at a lower level, and the determination may be independently performed in each of transformation units that have the same level and that are 
Consider claim 10, Lee teaches a method implemented in a decoder (video decoding apparatus.  Col. 10, lines 30-40.  Fig. 2.  See also Claim 1), the method comprising: receiving, by a receiver, a bitstream, the bitstream including encoded content corresponding to a transformed residual of a coding unit (CU) (The receiving unit 21 receives and parses a bitstream with respect to an encoded video. The extracting unit 23 extracts data encoded with respect to each of regions of a current ; selecting, by a processor, a split mechanism (Operations by the transformation-unit determining unit 11 and the output unit 13 of the video encoding apparatus 10 may be cooperatively controlled by a video encoding processor, a central processor, a graphic processor, or the like. In order to encode a current picture of an input video, the video encoding apparatus 10 splits the current picture into data units having a predetermined size and then performs encoding for each of the data units.  Col. 5, lines 52-60.  See also Abstract. Concepts of a transformation unit, a base transformation unit, and a hierarchical structure of the transformation unit are the same as the aforementioned descriptions with reference to FIG. 1 and the video encoding apparatus 10. That is, in the present embodiment, the transformation unit is generated by splitting at least one of a height and a width of the current region or a transformation unit at an upper level according to an arbitrary ratio. In particular, transformation units in a variable tree structure may be determined based on a maximum split level of a transformation unit or a maximum total number of splits of the transformation unit with respect to the current region. That is, the transformation units in a variable tree-structure may include a base transformation unit, and transformation units at a lower level which are split from the base transformation unit to the maximum split level that is allowed in the current video.  Col. 11, lines 17-35.  See also Claim 1) to split the CU into sub-CUs (a prediction unit of the fourth coding unit 640 having the size of 8x8 and the depth of 3 may be split into partitions included in the fourth coding unit 640, i.e., a partition having a size of 8x8 included in the fourth coding unit 640, for application of one or more inverse transform units (TUs) to the transformed residual (transformation units required for the inverse-transformation may be analyzed from transformation units in a hierarchical structure which are uniformly split into transformation units having a constant size at every level from an uppermost-, the split mechanism (A maximum depth and a maximum size of a coding unit, which limit the total number of times a height and a width of the maximum coding unit are hierarchically split may be predetermined.  Col. 22, lines 21-25.  See also Claim 1) selected by comparing a CU width to a max TU width and comparing a CU height to a max TU height (when a current coding unit has a size of 64x64, a maximum transformation unit has a size of 32x32, 35 and transformation-unit split information is 0, a transformation unit may be set to have a size of 32x32. When the current encoding unit has a size of 64x64, the maximum transformation unit has a size of 32x32, and the transformation-unit split information is I, the transformation unit 40 may be set to have a size of 16xl6. When the current encoding unit has a size of 64x64, the maximum transformation unit has a size of32x32, and the transformation-unit split information is 2, the transformation unit may be set to have a size of 8x8.  Col. 39, lines 34-45.  See also Claim 1); applying, by the processor, the split mechanism to the CU to obtain the sub-CUs (when the maximum split information of a transformation unit is defined as 'MaxTransformSizeindex', the size of the minimum transformation unit is defined as 'MinTransformSize', and the size of a transformation unit when the transformation-unit and applying the inverse TUs on the sub-CUs to inversely transform the transformed residual into a residual of the CU (transformation units required for the inverse-transformation may be analyzed from transformation units in a hierarchical structure which are uniformly split into transformation units having a constant size at every level from an uppermost-level transformation unit of the current region to a predetermined split level, based on the transformation-unit hierarchical-structure information. In another embodiment, whether to split a transformation unit at an upper level into transformation units at a lower level is separately determined, transformation units at a transformation level that is determined to be required for the ; and reconstructing, by the processor, sample values for the CU based on the residual and the prediction samples (reconstruct the coding unit by using the prediction data and the residual data.  Claim 1).
However, Lee does not explicitly teach the transformed residual including a difference between sample values for the CU and prediction samples for the CU as being transformed by a transform.
Jin teaches the transformed residual including a difference between sample values for the CU and prediction samples for the CU as being transformed by a transform (Video encoder 20 may generate one or more residual blocks for the CU. For instance, video encoder 20 may generate a luma residual block for the CU. Each sample in the CU's luma residual block indicates a difference between a luma sample in one of the CU's predictive luma blocks and a corresponding sample in the CU's original luma coding block. In addition, video encoder 20 may generate a Cb residual block for the CU. Each sample in the Cb residual block of a CU may indicate a difference between a Cb sample in one of the CU's predictive Cb blocks and a corresponding sample in the CU's original Cb coding block. Video encoder 20 may also generate a Cr residual block for the CU. Each sample in the CU's Cr residual block may indicate a difference between a Cr sample in one of the CU's predictive Cr blocks and a corresponding sample in the CU' s original Cr coding block.  [0059].   Residual generation unit 102 may generate, based on the coding blocks (e.g., luma, Cb and Cr coding blocks) for a CU and the selected predictive blocks (e.g., predictive luma, Cb 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including the residual including a difference between sample values for the sub-CU and the prediction samples for the sub-CU because such incorporation would enable further compression by transforming the residual data from pixel domain to a transform domain, resulting in residual transform coefficients, which may then be quantized.  [0004].
Consider claim 11, Lee teaches selection of the split mechanism comprises: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height, and based on the determination that the CU width is greater than the max TU width and the CU height is less than or equal to the max TU height, determine not to split the CU (with respect to the current region 40 of FIG. 4, the transformation may be performed by using only 4 transformation units at the zero level and 16 transformation units at the first level, based on the maximum total number of splits or the maximum split level of the transformation unit.  Col. 15, line 66 – col. 16, line 4 and Fig. 4. Referring to FIG. 7, partitions 71a and 71b of which widths are asymmetrically split may be determined with respect to a 4Mx4M-size region 70. That is, the Mx4M-size partition 71a and the 3Mx4M-size partition 71b may be determined with respect to the 4Mx4M-size region 70. In this case, base 
Consider claim 15, Lee teaches sub-CU splits made perpendicular to the CU width do not further split sub-CU splits made perpendicular to the CU height (the partition types include partitioning CU 802 into 806.  Fig. 20 and col. 34, lines 27-38) and vice versa (CU 802 is partitioned into 804.  Fig. 20 and col. 34, lines 27-38).
Consider claim 18, Lee teaches the bitstream includes an intra-prediction mode for sub-CUs of the CU (The transformation-unit determining unit 11 generates , and wherein applying the inverse TUs to decompress the transformed residual into a residual of the CU based on results of the split mechanism includes applying the inverse TUs in an order based on the intra-prediction mode (The transformation-unit determining unit 11 may determine transformation units in a tree structure for transformation of the current region. The transformation units in a tree structure include final transformation units that are determined to output a transformation result and that are determined from among transformation units in the current region. In order to determine the transformation units in a tree structure, the transformation-unit determining unit 11 may generate transformation units at a lower level by repeatedly splitting at least one of a height and a width of a predetermined transformation unit from among the transformation units in the current region the transformation-unit determining unit 11 may determine whether to split each of the transformation units into transformation units at a lower level, and the determination may be independently performed in each of transformation units that have the same level and that are generated by being split from an upper-level transformation unit. An operation in which a transformation unit having a predetermined .


Claims 3, 7, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,661,347 B2) in view of Jin et al. (US 2018/0070105 A1) and Huang et al. (US 2019/0075328 A1).
Consider claim 3, the combination of Lee and Jin teaches all the limitations in claim 1 but does not explicitly teach the split mechanism includes: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height, and based on the determination that the CU width is greater than the max TU width and the CU height is less than or equal to the max TU height, splitting the CU by creating a sub-CU split perpendicular to the CU width.
Huang teaches the split mechanism includes: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height, and based on the determination that the CU width is greater than the max TU width and the CU height is less than or equal to the max TU height, splitting the CU by creating a sub-CU split perpendicular to the CU width (In step 43, the size, width, or height of the current CTU or a current CU in the current CTU is checked to determine if it is greater than a threshold.  [0039] and Fig. 4.  The threshold 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a size of the coding unit including performing rate-distortion optimization because such incorporation would allow selecting the best size using a partitioning method .  [0034].
Consider claim 7, Huang teaches encoding a flag in the bitstream to indicate the split mechanism selected for the CU (For a block under consideration, a flag is used to indicate whether to split the block into two smaller blocks. If the flag indicates splitting, another syntax element is signaled to indicate which splitting type is used, for example the vertical split or the horizontal split.  [0030].  One flag indicates which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a size of the coding unit including performing rate-distortion optimization because such incorporation would allow selecting the best size using a partitioning method .  [0034].
Consider claim 12, Huang teaches the selection of the split comprises: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height, and based on the determination that the CU width is greater than the max TU width and the CU height is less than or equal to the max TU height, splitting the CU by creating a sub-CU split perpendicular to the CU width (In step 43, the size, width, or height of the current CTU or a current CU in the current CTU is checked to determine if it is greater than a threshold.  [0039] and Fig. 4.  The threshold may be predefined or user-defined, and the threshold may be determined according to a maximum supported TU size.  [0034].  The size of TU is different from the size of CU or PU in this embodiment if the size of CU or PU is greater than the threshold; the size of TU is the same as the size of CU or PU if the size of CU or PU is not greater than the threshold. If the size, M or N of the current CU or PU is larger than the threshold and the quadtree split is used, the current CU or PU is split 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a size of the coding unit including performing rate-distortion optimization because such incorporation would allow selecting the best size using a partitioning method .  [0034].
Consider claim 16, Huang teaches selection of the split mechanism comprises: determining that a CU width is greater than a max TU width, and that a CU height is less than or equal to a max TU height; and in response to the determination (In step 43, the size, width, or height of the current CTU or a current CU in the current CTU is checked to determine if it is greater than a threshold.  [0039] and Fig. 4.  The threshold may be predefined or user-defined, and the threshold may be determined according to a maximum supported TU size.  [0034].  The size of TU is different from the size of CU or PU in this embodiment if the size of CU or PU is greater than the threshold; the size of TU is the same as the size of CU or PU if the size of CU or PU is not greater than the threshold. If the size, M or N of the current CU or PU is larger than , the method further comprising receiving, by the receiver, a flag in the bitstream indicating the split mechanism selected for the CU, and the split mechanism is either not to split the CU or splitting the CU by creating a sub-CU split perpendicular to the CU width (For a block under consideration, a flag is used to indicate whether to split the block into two smaller blocks. If the flag indicates splitting, another syntax element is signaled to indicate which splitting type is used, for example the vertical split or the horizontal split.  [0030].  One flag indicates which splitting type (horizontal or vertical) is used, 0 indicates horizontal splitting and 1 indicates vertical splitting [0032].  A decoder according to the second embodiment decodes a video bitstream and determines block partitions of a current picture according to information such as split flags signaled in the video bitstream.  [0035].  Thus, split flags are part of the information in the bitstream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a size of the coding unit including performing rate-distortion optimization .
Allowable Subject Matter
Claims 4-5, 9, 13-14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAT C CHIO/           Primary Examiner, Art Unit 2486